Citation Nr: 1529900	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  15-08 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to July 1980.

This matter come before the Board of Veterans' Appeals (Board) on appeal from March 2012, April 2012, April 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The RO indicated the claim stemmed only from the July 2014.  A review of the record reflects that in March 2012, the RO denied a claim for PTSD.  Within one year of that rating decision, the Veteran submitted a stressor statement and the claim was reconsidered in an April 2012 rating decision pursuant to 38 C.F.R. § 3.156(b).  In March 2013, the Veteran's representative requested "reconsideration" of the claim and additional VA outpatient treatment records were associated with the claims file.  The claim was denied in an April 2013 rating decision.  The Veteran submitted a Notice of Disagreement which was received in March 2014.  The RO sent the Veteran a letter indicating the NOD was not valid as it had not been received within one year of March 2012.  The RO's finding was not correct.  

Generally, submission of additional evidence does not extend the period for initiation of an appeal by submission of a notice of disagreement. 38 C.F.R. § 20.304 (2012).  However, under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b) (2012).  In this case, because new and material evidence had been submitted within one year of the rating decisions, the prior rating decisions could not become final until the new evidence was considered.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009)("When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final."); King v. Shinseki, 23 Vet. App. 464, 467 (2010)(Citing § 3.160(c), definition of pending claim, the CAVC held that if new and material evidence had been submitted but had not been acted upon, the Veteran's claim could still be pending until a decision had been made on that evidence).  Using the RO's reading and applying 38 C.F.R. § 20.304 to find the March 2014 NOD to be not timely is not Veteran-friendly and results in the Veteran having to go through the threshold step of reopening the claim and could possibly deprive him of an earlier effective date should the claim be granted.  Young v. Shinseki, 22 Vet. App. 461, 469 (2009)("To accept the Secretary's position that the Board correctly determined that the ... RO decision was final would be to allow VA to ignore this claimant-friendly provision.  It would also create the possibility that VA, by not considering evidence submitted during the one-year appeal period following the RO decision and simply waiting for the RO decision to become final, deprived the appellant of the earlier effective date associated with his ... claim. This would be antithetical to the nonadversarial, claimant-friendly nature of VA proceedings).  Accordingly, the Board finds that the March 2014 NOD was timely filed and the appeal is from the March 2012, April 2012 and April 2013 rating decisions.

In June 2015, the Veteran testified at a videoconference hearing before a Veterans Law Judge, and a transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue(s) of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran attributes his acquired psychiatric disability, to include PTSD, to a sexual trauma in service. 

There is no mention of sexual assault in the Veteran's STRs, and the Veteran indicates that he did not report the assault.  He has since described a sexual assault by a fellow service member at the Aberdeen Proving Grounds in Maryland in approximately July 1980.  He also asserts that although he did not report the assault, he tried to leave the service after the assault.  See the April 2012 statement; July 2014 statement.  STRs contain a note that the Veteran wanted to get out of the Army.

In addition, VA treatment records indicate that the Veteran has been receiving psychiatric care since September 2010, show that he has current diagnoses of PTSD and major depressive disorder, and that he has participated in group therapy involving military sexual trauma.

As such, the Veteran should be afforded a VA psychiatric examination to address the etiology of any current psychiatric disability and to address the question of whether, based on behavior and statements documented in the claims folder, the Veteran did endure the in-service stressor described.  See also Patton v. West, 12 Vet. App. 272 (1999) (Observing special development considerations in claims for PTSD based on sexual assault and further noting such changes in behavior should be examined and clinically interpreted to determine whether they constitute evidence of "[v]isits to a medical or counseling clinic or dispensary without a specific diagnosis or specific ailment."); M21-1, Part III, 5.14(c)(8)and (9) of Section 5.14 which state that "[b]ehavior changes that occurred at the time of the incident may indicate the occurrence of an in-service stressor." 

While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO/AMC should ask the Veteran to identify all sources of treatment that he has received for his PTSD and to provide any releases necessary for VA to secure records of such treatment or evaluation. The RO/AMC should obtain copies of the complete records of all such treatment and evaluation from all identified sources. 

Updated VA treatment records should be obtained. 

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  Schedule the Veteran for a VA psychiatric examination to determine the current nature and likely etiology of any diagnosed acquired psychiatric disorder(s).  The entire claims file, including a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.  All indicated studies, tests, and evaluations deemed necessary should be performed.  

The examiner should provide opinions as to the following:

a) whether the Veteran currently suffers from a chronic, acquired psychiatric disorder (as opposed to a personality disorder), to include a posttraumatic stress disorder, 
b) If the Veteran has PTSD, the reviewer should review the claims folder to specifically include any evidence reflecting behavior changes at the time of the alleged incident including service treatment records, service personnel records, lay statements and lay testimony as to behavior changes and provide an opinion as to whether the evidence indicates that the claimant likely sustained a sexual assault as alleged? 
c) For any diagnosed acquired psychiatric disorder, other than PTSD, whether that disorder at least as likely as not (50 percent or greater probability) had its origin during, or is in some way the result of, the Veteran's period of active military service.

A thorough rationale should be provided for all opinions expressed.

3.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).





